JIM HANNAH, Chief Justice, dissenting. Because I disagree with the majority’s conclusion that Haynes recklessly possessed methamphetamine and drug paraphernalia, I respectfully dissent. Pursuant to Arkansas Code Annotated section 5-2-202(3) (Repl.2006), (A) A person acts recklessly with respect to attendant circumstances or a result of his or her conduct when the person consciously disregards a substantial and unjustifiable risk that the attendant circumstances exist or the result will occur. (B) The risk must be of a nature and degree that disregard of the risk constitutes a gross deviation from the standard of care that a reasonable person would observe in the actor’s situation. An example of an offense where death or injury may result from a conscious disregard of a substantial and unjustifiable risk is reckless driving. See Rollins v. State, 2009 Ark. 484, 347 S.W.3d 20. In the instant case, how can it be said that Haynes recklessly possessed methamphetamine and drug paraphernalia? He did not move about recklessly one evening with conscious disregard that he might obtain possession of methamphetamine and drug paraphernalia. Rather, Haynes sought and obtained possession of drugs and drug paraphernalia. In my view, Haynes acted knowingly when he possessed methamphetamine and drug paraphernalia. As such, he is not eligible to apply for readmission to the Bar under Arkansas Supreme Court Rule Regulating Professional Conduct § 24(B)(2). I would deny Haynes’s petition.